Citation Nr: 0530314	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-07 764A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE
 Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD) (previously 
characterized as anxiety reaction), currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active service from December 1939 
to December 1944.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied a disability rating in excess 
of 50 percent for anxiety reaction.  

As a preliminary matter, the Board has recharacterized the 
issue on appeal to one of an increased rating for PTSD, based 
on recent medical evidence of a change in the current 
diagnosis.  

In November 2004, a motion to advance this appeal on the 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (c) (2005).  In December 2004, the Board 
remanded the case for additional development, including a VA 
examination.

In March 2003, the RO denied service connection for a back 
condition.  The veteran submitted a timely notice of 
disagreement and the RO issued a statement of the case (SOC).  
Because the veteran did not submit a VA Form 9, Substantive 
Appeal, the RO closed the case.  Therefore, the Board will 
not address that claim.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue on appeal.

2.  A recent diagnosis of PTSD represents a progression of 
anxiety reaction.  

3.  The veteran's PTSD is manifested by occupational and 
social impairment due to deficiencies in thinking or mood, 
adjustment disorder, panic-like attacks of trembling, 
depression, difficulty in adapting to stressful 
circumstances, and isolation, and recent Global Assessment of 
Functioning (GAF) scores of 48 and 53 resulting in severe 
social and occupational impairment with reduced reliability 
and productivity.

4.  The veteran's PTSD, is not productive of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or own name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, but no higher, 
for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, an SOC, supplemental 
statements of the case SSOCs, and VCAA notice letters sent in 
November 2001 and in December 2004.  These documents provided 
notice of the law and governing regulations as well as the 
reasons for the determination made regarding his claim.  They 
thereby served to tell him of the evidence needed to 
substantiate the claim.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claim files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).

The record shows that VA provided required notice after the 
initial adverse decision on his claim, a situation that was 
discussed in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  In Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005), however, the United States Court of 
Appeals for Veterans Claims (CAVC) determined that only VA's 
failure to point out what evidence is needed to substantiate 
the claim would be unfairly prejudicial to the veteran. 

Background

The RO granted service connection for petit mal epilepsy in 
July 1948 and assigned a 20 percent rating under Diagnostic 
Code 8901.  In February 1949, the RO recharacterized the 
disability as an anxiety reaction and granted a 30 percent 
rating under Diagnostic Code 9105.  In March 1954, the RO 
reduced the rating to 10 percent.  In August 1969, the RO 
recoded anxiety reaction under Diagnostic Code 9400 and 
granted a 30 percent rating.  

The veteran requested an increased rating in July 1990; 
however, the RO denied the claim in September 1990.  The 
veteran submitted an NOD, the RO issued an SOC, and the 
veteran perfected his appeal with a timely VA Form 9.  In 
April 1992, the Board remanded the case.  In June 1993, the 
RO granted a 50 percent rating effective from July 1990, but 
then withdrew the veteran's appeal.  

In July 1999, the veteran requested an increased rating for 
anxiety reaction.  He reported considerable worsening of the 
condition.  

VA clinical records received during the appeal period include 
an October 1999 VA geriatrics assessment that mentions PTSD, 
but does not contain any discussion of it.  

According to a November 1999 QTC examination report, a 
psychiatrist noted anxiety due to a worsening physical 
condition.  The psychiatrist assigned a Global Assessment of 
Functioning (hereinafter GAF) score of 70 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (hereinafter referred to as DSM-
IV), a GAF score of 61 to 70 is indicative of some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well.  
See 38 C.F.R. § 4.125 (2005)].  The psychiatrist also 
reported that a previous anxiety disorder had resolved and 
that current symptoms appeared to be neurologic sequelae of a 
head injury.  Nevertheless, the psychiatrist offered an Axis 
I diagnosis of adjustment disorder with anxious mood.  

In a June 2000 rating decision, the RO continued a 50 percent 
rating for anxiety disorder, recently diagnosed as adjustment 
disorder with anxious mood.  

In September 2000, the veteran requested an increased rating.  
He submitted his hand-written log of 72 anxiety reactions 
dated from May through August 2000.  In October 2000, he 
submitted a log of additional anxiety reactions occurring in 
September and October 2000.  He reported various physical 
impairments that he felt were related to active military 
service.  

The veteran underwent a VA psychiatric compensation 
examination in October 2000.  He reported a history of 
irritability, urinary incontinence, and shaking spells that 
he attributed to an in-service head injury.  He reportedly 
avoided people.  The psychiatrist witnessed a shaking spell 
that rendered the veteran almost unable to ambulate.  The 
spell was gone in about three minutes.  The psychiatrist 
found no panic attack, abnormal anxiety, or depression.  All 
mental functioning appeared to be within normal limits.  
Nevertheless, the psychiatrist assigned an Axis I diagnosis 
of adjustment disorder with anxious mood, onset in 1944.  The 
GAF score was 68.  

A November 2000 VA nurse-practitioner report mentions that 
the veteran had shaking episodes lasting a few minutes.  The 
nurse-practitioner opined that these episodes were probably 
panic attacks.  A prescription of clonazepam was started.  

A January 2001 VA psychiatric consultation report reflects an 
assessment of depressive disorder, not otherwise specified.  
The psychiatrist noted that neither major depression nor PTSD 
was shown, although some PTSD symptoms were present.  The 
examiner found conversion disorder or panic disorder 
unlikely.  

A March 2001 VA mental health treatment report notes that the 
veteran described a sad mood and intrusive recollections of 
the war.  The impression was "Prolonged PTSD."  The 
psychiatrist assigned a GAF score of 60 [according to DSM-IV, 
a GAF score of 51 to 60 is indicative of moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  38 C.F.R. § 4.125].  The veteran received VA PTSD 
counseling at various times thereafter.  

In April 2001, the veteran's representative argued that panic 
attacks made walking very difficult and communication very 
poor. 

A January 2003 VA psychiatric treatment report reflects 
waxing and waning PTSD symptoms.  The impression was PTSD.  
The GAF score was 60.  In June 2003, the psychiatrist 
assigned a GAF score of 58 on the basis of depressed mood, 
anxiety, sadness, intrusive thoughts, nightmares of war, and 
emotional numbness; however, in October 2003, the 
psychiatrist assigned a GAF score of 55, noting only that the 
veteran had a worried mood.  

Pursuant to the Board's remand of the case in December 2004, 
the veteran underwent VA examination in December 2004.  
According to the examination report, the Axis I diagnosis was 
PTSD, chronic, previously diagnosed as anxiety disorder.  The 
psychiatrist noted feelings of detachment from others and 
isolation, diminished interest and difficulty concentrating.  
The psychiatrist mentioned that PTSD had not interfered with 
family relationships.  The psychiatrist assigned a GAF score 
of 48 [according to DSM IV, a score of 41 to 50 is indicative 
of serious symptoms, or serious difficulty in social, 
occupational, or school functioning, i.e., no friends, unable 
to keep a job.  38 C.F.R. § 4.125 (2005)].  The psychiatrist 
specifically commented that a review of the claims file and 
the current examination revealed no evidence that the 
veteran's PTSD symptoms were currently worse than before, but 
did note that the veteran had "increased depression at 
times" due to mild seizures.    

A March 2005 VA mental health report notes a depressed mood.  
The psychiatrist assigned a GAF score of 53.  

Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

38 C.F.R. § 4.125(b) (2005) states that if the diagnosis of a 
mental disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  

The above subsection is relevant because during the pending 
appeal for a higher rating for anxiety disorder, a VA 
psychiatrist changed the diagnosis to PTSD.  It is clear from 
the December 2004 VA psychiatric opinion that the 
psychiatrist felt that the previously diagnosed anxiety 
disorder simply developed into PTSD.  Thus, PTSD is a 
progression of the previous anxiety disorder.  PTSD does not 
represent a separate condition or error in a previous 
diagnosis.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rater shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2005).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2005).

The veteran's anxiety disorder or PTSD has been rated 50 
percent disabling for the entire appeal period.  Under the 
rating criteria for either, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued guidance on application of the rating criteria.  The 
Court stated that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the rating criteria when determining the 
severity of occupational and social impairment.

PTSD has been manifested throughout the appeal period by 
occupational and social impairment due to deficiencies in 
thinking or mood, adjustment disorder, panic-like attacks of 
trembling, depression, difficulty in adapting to stressful 
circumstances, and isolation.  The GAF scores have ranged 
from 48 to 68.  Concerning the GAF score of 48, a VA 
psychiatrist felt that this did not signal a worsening of 
symptoms.  Therefore, the Board cannot find that the 
veteran's PTSD increased in severity during the appeal 
period.  

As noted earlier, a GAF score of 48 indicates serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
Because this GAF score reflects severe social and industrial 
impairment, the Board finds that the criteria of a 70 percent 
schedular rating are more nearly approximated.  A 100 percent 
rating is not more nearly approximated because total 
occupational and social impairment due to PTSD is not shown.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, neither anxiety disorder nor PTSD has been 
shown, or alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


